Citation Nr: 1606206	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, from December 1981 to November 1984, and from February 2003 to June 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing in May 2013. A transcript of that hearing has been associated with the claims file.

The case was previously before the Board in August 2014, when it was remanded for examination of the Veteran and medical opinions.  Additional development is necessary.  


REMAND

In August 2014, the Board remanded the case for examination of the Veteran and medical opinions.  Additional development is necessary.  

The Veteran contends that his right knee condition is caused by his service-connected left knee disability and service-connected lumbar strain.  Specifically, at the Board hearing, the Veteran stated that trying to take stress off the left knee and place it on the right knee created right knee problems. 

The Veteran was afforded a January 2007 VA examination for the right knee in which the examiner diagnosed the Veteran with early degenerative arthritis involving the right knee with limited range of motion and moderate pain.  The VA examiner opined that the Veteran's right knee condition is less likely as not caused by or a result of his left knee and lumbar spine conditions.  The Veteran's representative contends that the VA examiner, a nurse practitioner, did not provide a rationale for the negative opinion.  While a VA examination was conducted in March 2014, this addressed only the left knee, not the right.  Furthermore, at the Board hearing, the Veteran stated that his right knee condition is getting worse.  Therefore, the Board remanded the case for another examination and to provide an opinion with rationale as to whether any current right knee disability is related to service, to include as on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The August 2014 remand requested a medical opinion as to whether the Veteran's service-connected left knee disability or lumbar strain disability caused or aggravated the claimed right knee disability.  The requested medical opinion was not provided.  Rather a medical opinion was offered as if the Veteran's claimed right knee disorder pre-existed service and was aggravated by service.  This is a different and unnecessary opinion.

The Veteran is service-connected for a degenerative disc disease of the lumbar spine; left knee strain; left knee arthritis; and bilateral pes planus.  A medical opinion is required as to whether these service-connected disabilities aggravate the Veteran's right knee arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the physician who conducted the May 2015 Compensation and Pension examination.  If that physician is unavailable, forward the case to a physician of suitable expertise.  Following review of the claims file and examination of the Veteran, the examiner should indicate if the Veteran's current right knee disorder is at least as likely as not (50% probability or greater) aggravated by the service-connected bilateral pes planus, left knee disability, and/or lumbar spine disability, to include the theory of putting more stress on the right knee due to favoring the left knee. The examiner should explain the medical basis for the conclusions reached.

The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  Rationale for the conclusions made must be provided.
 
2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

